Citation Nr: 0325446	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-10 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff



REMAND

The veteran had active service from November 1966 until 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law (in May 2000).  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment and Bernklau cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  Clearly, that is 
not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Regardless of the applicability of the VCAA, VA must still 
develop relevant evidence sufficient to ensure a fair 
decision is made on a claim for benefits.  Therefore, the 
following development is needed.

In the present case, VA outpatient treatment records contain 
multiple diagnoses of PTSD.  Such diagnoses were made between 
October 2001 and February 2002.  Counter to such findings is 
a March 2001 VA examination report, in which it is concluded 
that the veteran has some PTSD symptoms, but not enough to 
warrant a valid and official diagnosis.  That examination 
report did not elaborate as to what symptoms the veteran was 
exhibiting and which symptoms he failed to demonstrate.  

Based on the foregoing, it is clear that the claims file 
contains contradictory findings.  Moreover, due to the lack 
of detail in the March 2001 VA examination report, it is 
difficult to evaluate such conflicting evidence.  Indeed, the 
outpatient clinical records post-date the March 2001 
examination and therefore it is possible that the veteran's 
symptomatology had worsened to the point where a valid PTSD 
diagnosis has become appropriate.  Based on the evidence 
presently of record, it is not possible to evaluate that 
possibility, largely due to the lack of description in the 
March 2001 VA examination report.  Therefore, the Board finds 
that another VA psychiatric examination should be scheduled, 
to aid in the fair adjudication of the veteran's claim.  

Furthermore, because the adjudication of the veteran's PTSD 
claim may reasonably be expected to result in the production 
of additional evidence shedding light on the veteran's 
overall level of incapacitation, and as a potential award of 
service connection would result in a change in the veteran's 
combined disability rating, the Board finds that the issue of 
entitlement to TDIU is inextricably intertwined with the 
service connection claim.  As such, the two issues should be 
adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation].  
Therefore, no decision will be issued regarding the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability at the present time.  

Under the circumstances, this case is REMANDED for the 
following:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Notify the veteran of what 
evidence is required to substantiate his 
claims; what evidence, if any, the 
veteran is to submit; and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003), as 
well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  Obtain the veteran's medical records 
from VA Heartland-East, to include the VA 
Medical Center in Marion, for all 
psychiatric outpatient treatment and 
hospitalization received since February 
2002.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After obtaining the VA treatment 
records, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should fully review the claims file prior 
to the rendering of his opinion, and 
should discuss relevant evidence 
contained therein, as appropriate.  The 
examiner is advised the veteran is a 
veteran of combat as defined by VA.

The examiner should specifically state 
whether the veteran meets the criteria 
for diagnosis of PTSD as set forth in the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-
IV).  If the veteran does not meet the 
criteria, the examiner should explain 
why.  

4.  Then, after ensuring the VA 
examination report is adequate, and any 
other necessary development is completed, 
readjudicate the veteran's claims, 
considering any newly submitted evidence.  
If the benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided the 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development, is 
necessary for a comprehensive and correct adjudication of his 
claims.  The veteran's cooperation is both critical and 
appreciated.  However, the veteran is further advised that 
his failure to report for any scheduled examinations without 
good cause may result in a claim being considered on the 
evidence now of record or denied.

This case must be afforded expeditious treatment.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



